Appellant was convicted in the Distict Court of Brown County of the unlawful transportation of intoxicating liquor, and his punishment fixed at two years in the penitentiary.
The court did not err in refusing to quash the indictment for its failure to charge that the liquor was not transported for the personal use of appellant. Copeland v. State,92 Tex. Crim. 554. Nor was it necessary for the indictment to charge that the liquor was transported for the purpose of sale. Stringer v. State, 241 S.W.  Rep., 159. Appellant was arrested in Brown County in possession of some three and one-half gallons of whisky. He did not take the stand in his own behalf, nor did he introduce a single witness.
Appellant complains of the refusal of a special charge in which he sought to have the jury told that if he had in his possession the intoxicating liquor as charged in the indictment but same was for his own personal use and not for sale, he should be acquitted. We do not think the charge called for by the evidence, nor that it presents a correct proposition of law. Under the unquestioned testimony appellant was transporting said three and one-half gallons of intoxicating liquor through Brown County at the time he was *Page 202 
arrested. There appears a statement made by a State witness who was accompanying appellant on his trip who stated on cross-examination that as appellant was passing through Hamilton County going toward Brownwood he got out of the car at a certain place and got the whisky and put it in the car and that he told witness that he had rheumatism of the kidneys and that the doctors told him to drink it. Neither appellant nor any other person testified that in fact he was afflicted with any disease, nor is it made to appear that in any kind of good faith he needed the application of liquor or anything else for any physical ailment. The testimony as to the statement made by appellant to the witness Pruitt, was hearsay. It is not the law of this State that one may transport liquor and escape the consequences of such violation by claiming that he had it for his own personal use and not for sale.
Appellant complains of the refusal of the trial court to submit to the jury an instruction that if he was going to some point in New Mexico on the trip in question that he would have the right to carry said intoxicating liquor for his own personal use. There is no such exception in our statute, and we know of no legal permission to so transport such liquor.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.